COBB, Judge.
The appellant, Berning, contends the facts adduced at his trial were insufficient to sustain his conviction of vehicular homicide. The evidence favorable to the state was that Berning, while driving in the rain on a hilly two-lane road at an excessive speed, attempted to pass another vehicle in a no-passing zone, resulting in a head-on collision with an oncoming vehicle and the death of the other driver. In our opinion, these facts were sufficient. See Byrd v. State, 531 So.2d 1004 (Fla. 5th DCA 1988). We find no merit in the appellant’s argument in respect to the denial of his motion to dismiss per Florida Rule of Criminal Procedure 3.190(c)(4). See e.g., State v. Patel, 453 So.2d 218 (Fla. 5th DCA 1984).
AFFIRMED.'
HARRIS, C.J., and DAUKSCH, J., concur.